On appeal by defendant, in an action for damages for death by alleged wrongful act, from a judgment for plaintiff, entered in the Supreme Court on a jury verdict, judgment reversed on the law, with costs, and complaint dismissed, with costs. The incontrovertible demonstrative evidence showed that plaintiff’s intestate, riding alone in his automobile, drove onto a main highway out of a crossroad, at high speed and in disregard of a traffic stop sign, into the path of defendant’s truck, approaching from decedent’s right, and that a collision ensued in which decedent met his death. As a matter of law, decedent was guilty of negligence that caused or contributed to his death, in disregarding the stop sign (Vehicle and Traffic Law, § 88, subd. 6; Meadows v. Lewis, 235 App. Div. 243, 246; Manard v. Sheppard, 243 id. 265), and in failing to give the right of way to the truck approaching from his right (Vehicle and Traffic Law, § 82, subd. 4; Shuman v. Hall, 246 N. Y. 51, 55; Mertz v. Connecticut Co., 217 id. 475, 478). In view of what the operator of the truck had the right to expect from the decedent in the management of his automobile, plaintiff failed to show any negligence on the part of the defendant. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.